United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
DEPARTMENT OF THE NAVY, NAVY
WEAPONS STATION, Coltsneck, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1441
Issued: January 12, 2012

Case Submitted on the Record

ORDER AFFIRMING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On June 2, 2011 appellant, through his attorney, filed a timely appeal of a February 7,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). The
February 7, 2011 decision affirmed a September 29, 2010 OWCP decision finding that appellant
had a 30 percent permanent impairment to his right arm.
The Board has duly considered the matter and will affirm the February 7, 2011 OWCP
decision. On appeal, appellant’s representative does not express any disagreement with the
schedule award per se. He argues that OWCP delayed adjudication of appellant’s schedule
award claim until the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (2009) became applicable on May 1, 2009.1 Appellant’s
representative argues that appellant has property right in a schedule award benefit under the fifth
edition and a protected property interest cannot be deprived without due process, citing Goldberg
v. Kelly, 397 U.S. 254 (1970) and Mathews v. Eldridge, 424 U.S. 319 (1976). According to the
representative, appellant should have been entitled to a hearing regarding a schedule award under
the fifth edition of the A.M.A., Guides. But the cases cited held only that a claimant who was in
receipt of benefits (in Goldberg public assistance, and in Mathews social security benefits) could
1

For schedule awards after May 1, 2009, the impairment is evaluated under the sixth edition. FECA Bulletin
No. 09-03 (issued March 15, 2009).

not have those benefits terminated without procedural due process. In this case appellant had not
received a schedule award under the fifth edition.
In Harry D. Butler,2 the Board noted that Congress delegated authority to the Director of
OWCP regarding the specific methods by which permanent impairment is to be rated. Pursuant
to this authority, the Director adopted the A.M.A., Guides as a uniform standard applicable to all
claimants and the Board has concurred in the adoption.3 On March 15, 2009 the Director
exercised authority to advise that as of May 1, 2009 all schedule award decisions of OWCP
should reflect use of the sixth edition of the A.M.A., Guides.4 The applicable date of the sixth
edition relates to the date of the schedule award decision. It is not determined by either the date
of maximum medical improvement or when the claim for such award was filed.5 The Board
accordingly finds that the arguments presented are without merit regarding the February 7, 2011
OWCP decision on appeal.
IT IS HEREBY ORDERED THAT the February 7, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

43 ECAB 859 (1992).

3

Id. at 866; 20 C.F.R. § 10.404.

4

Supra note 1.

5

See D.O. (Docket No. 11-350, issued October 25, 2011).

2

